Title: John Hemmings to Thomas Jefferson, 18 November 1819
From: Hemmings, John (Hemings)
To: Jefferson, Thomas


					
						Dear sir
						
							Poplar Forest
							Nov. 18th 19.
						
					
					i resev your Latter thise evning with grat Pleasure. I hav got 7 saets don radey for hangin, & al the rest put to gather, & pind up; that is for 12 windows wich ar exspoesd to Dangeour. i am now geting the in side stuff rady for them all I Dont think it wold be wll for me to take my hands off of them, untill I fenish them all. for i heav al my tools in odder fore doing them. i am in hopes to hav all rady in side of 10 Days. as soon as I can range the besness, i shold hav the stuff got fore the Doors, & do them. night before Last, about mid night, tha came up a brisk rain, & it awoked me, & i got up, & Lite a candel, & wnte up stars, & it was Lekin badly, & i sot up until Day Light, & went on the roofe of the house & take off the shuters, & rased up the Plank, & examond for the vner, but it raind so hard al Day, untill we got so weet, that we had to cum down, &  middol of the Day it hild up, & at et we went agin, & the Places that Lake was 7 of the gutter gists. these being dug out by a parsel of wood munders, with out cear or tention; I made them a gagh, wich oddard in deapth 2.I.¼ all the way from one end to the other, & in stide of thist, i find 6. of them at the sholders 4.I.½ and at the outer end the 2.I.¼. I begind at the outter end, as well as i could, & dige them out, beginning at 2.I.¼ & running out to nothing, that is to the sholder. thist bearly freed the water off. for pruf the weater was. 2.I. in deph at the sholdar, & dry at the outter end. i freed them all and, by Diging the gutter out, unttil the weater folard me. i Put under the ends of sum, reamalents of sheet iron, that we had here, with out cuting the new atal. at the sholdars i find sum cracs; those i buthd with  toe & puttey. thars not one drop of water cums in no whear about the sash. the water cant be  sents off better. the woodin work, al round the sash, was as Dry as Punk. i am in hops you will take this as on eye witness. now, with what has bin don with others, I may be  able to Put a stop to it. here is one thing you may wish to know, wither the water over floes the sholders, or no, bifore i Dug them out, i toke up a bucket of water, & pourde in preatey bresk, & it cam up Levl with the top, and begand to run over; but affter i finish in Digeing of them, i  bringes all out at the end, & Lev the shoulder Dry. this is a true statement of the detestable vner.—
					i hav put the mape a way safe in the young Ladis room
					
						I remand your servent
						
							John hemings
						
					
				